 

Exh 10.1

Destination XL Group, Inc.
555 Turnpike Street
Canton, MA 02021

June 11, 2018


Cannell Capital LLC
245 Meriwether Circle
Alta, WY 83414
Attn:  J. Carlo Cannell

Mr. Cannell:

This letter agreement (this “Agreement”) constitutes the agreement between
Destination XL Group, Inc., a Delaware corporation (the “Company”), and J. Carlo
Cannell and Cannell Capital LLC, a Wyoming limited liability company (J. Carlo
Cannell, Cannell Capital LLC and their Affiliates, together the “Investors”),
with respect to the matters set forth below. Capitalized terms used herein and
not otherwise defined have the meanings ascribed to them in paragraph 10 below.

 

1.

New Director.

(a)As soon as practicable following the date of this Agreement, but no later
than June 25, 2018 (such date, the “Appointment Date”), the board of directors
of the Company (the “Board”) shall appoint Lionel F. Conacher (the “New
Director”) to serve on the Board. The Nominating and Governance Committee of the
Board and the Board will (i) limit the number of director nominees of the
Company in connection with the Company’s 2018 Annual Meeting of Stockholders
(including any postponement or adjournment thereof, the “2018 Annual Meeting”)
to nine nominees and (ii) also nominate the New Director for election as one of
the director nominees of the Company in connection with the 2018 Annual Meeting.

(b)The Investors hereby irrevocably withdraw the nomination of Lionel F.
Conacher, John Flood, Gus Halas and Richard Van Doren, Jr. notified by or on
behalf of it to the Company on May 4, 2018 in connection with the 2018 Annual
Meeting and any related materials or notices submitted to the Company in
connection therewith or related thereto, and agree not to nominate any new
nominee for election at the 2018 Annual Meeting in substitution for Lionel F.
Conacher, John Flood, Gus Halas and Richard Van Doren, Jr.

2. New Director Agreements, Arrangements and Understandings. The Investors (a)
represent that the New Director is Independent and satisfies the Board
membership criteria set forth in the Company Policies and (b) agree that they
have not and will not (i) pay any compensation to the New Director regarding
such Person’s nomination for election to, or service on, the Board or any
committee thereof or (ii) have any agreement, arrangement or

 

--------------------------------------------------------------------------------

 

understanding, written or oral, with the New Director regarding such Person’s
service on the Board or any committee thereof. The Company agrees that the Board
will determine the New Director’s membership of any Board committees in
accordance with its usual practices.

3. New Director Information. As a condition to the New Director’s appointment to
the Board and any subsequent nomination for election as a director at any future
Company Annual Meeting of Stockholders, the New Director candidate will provide
any information the Company reasonably requires, including information required
to be disclosed in a proxy statement or other filing under applicable law, stock
exchange rules or listing standards, information in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal obligations, and will consent to appropriate
background checks, to the extent, in each case, consistent with the information
and background checks required by the Company in accordance with current
practice with respect to all other members of the Board since January 28, 2016.
If, following the completion of the Company’s initial background review process,
the Board learns that the New Director has committed, been indicted or charged
with, or made a plea of nolo contendre to a felony or a misdemeanor involving
moral turpitude, deceit, dishonesty or fraud, or learns other information that
would in good faith render such New Director ineligible for Board membership or
constitute grounds for a removal of such New Director from the Board for cause,
then the Board may request that the New Director submit his resignation.

4. Voting of Investors’ Shares. In connection with the 2018 Annual Meeting (and
any adjournments or postponements thereof), so long as the New Director has been
appointed to the Board and nominated by the Company for the 2018 Annual Meeting
in accordance with paragraph 1 above, the Investors will cause to be present for
quorum purposes and vote or cause to be voted all Company common stock
beneficially owned by them and which they have the right to vote on the record
date for the 2018 Annual Meeting in favor of (a) the election of each of the
Board’s nominees and (b) the appointment of the Board’s recommended independent
auditor for fiscal year 2018.  The Investors agree that they will not, directly
or indirectly, sell, offer or agree to sell the voting rights for, or enter into
a voting trust or other arrangement with respect to, any shares of Company
common stock owned by them unless the counterparty in such transaction also
agrees to the voting obligations set forth in this paragraph 4.

5. Company Policies. The parties hereto acknowledge that the New Director, upon
appointment to the Board, will serve as a member of the Board and will be
governed by the same protections and obligations as a member of the Board
(including as set forth in the Company Policies), and shall have the same rights
and benefits, including with respect to insurance, indemnification, compensation
and fees, as are applicable to all independent directors of the Company. The
Company represents and warrants that all Company Policies currently in effect
are publicly available on the Company’s website or described in its proxy
statement filed with the Securities and Exchange Commission (the “SEC”) on June
30, 2017 or have otherwise been provided to the Investors, and such Company
Policies will not be amended prior to the appointment of the New Director other
than as may be required to implement this Agreement or as required by law,
regulation or the rules of any applicable national securities exchange.

6. Standstill. From the date of this Agreement until the Expiration Date (such
period, the “Restricted Period”), the Investors will not, and will cause their
respective principals,

2

--------------------------------------------------------------------------------

 

directors, general partners, officers, employees, and agents and representatives
acting on their behalf (collectively, the “Restricted Persons”) not to, directly
or indirectly, absent prior express written invitation or authorization by the
Company or the Board:

(a)engage in any “solicitation” (as such term is defined under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of proxies or consents
with respect to the election or removal of directors or any other matter or
proposal or become a “participant” (as such term is defined in Instruction 3 to
Item 4 of Schedule 14A promulgated under the Exchange Act) in any such
solicitation of proxies or consents;

(b)knowingly encourage, advise or influence any other Person or knowingly assist
any Person in so encouraging, advising or influencing any Person with respect to
the giving or withholding of any proxy, consent or other authority to vote or in
conducting any type of referendum, binding or non-binding, (other than such
encouragement, advice or influence that is consistent with Company management’s
recommendation in connection with such matter);

(c)form, join or act in concert with any partnership, limited partnership,
syndicate or other group, including a “group” as defined pursuant to Section
13(d) of the Exchange Act with respect to any Voting Securities, other than
solely with another Investor with respect to Voting Securities now or hereafter
owned by them;

(d)(i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, except as set forth
herein, (ii) seek, alone or in concert with others, the removal of any member of
the Board or (iii) conduct a referendum of stockholders;

(e)make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise);

(f)except as set forth herein, make any public proposal with respect to (i) any
change in the number or term of directors or the filling of any vacancies on the
Board, (ii) any material change in the capitalization or dividend policy of the
Company, (iii) any other material change in the Company’s management, business
or corporate structure, (iv) any waiver, amendment or modification to the
Company’s Certificate of Incorporation or Bylaws, (v) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (vi) causing a class of equity
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;

(g)institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers (including derivative actions) in order to effect or take
any of the actions expressly prohibited by this paragraph 6; provided, however,
that for the avoidance of doubt the foregoing shall not prevent any Restricted
Person from (i) bringing litigation to enforce the provisions of this Agreement,
(ii) making counterclaims with respect to any

3

--------------------------------------------------------------------------------

 

proceeding initiated by, or on behalf of, the Company against a Restricted
Person, (iii) bringing bona fide commercial disputes that do not relate to the
subject matter of this Agreement, or (iv) exercising statutory appraisal rights;
provided, further, that the foregoing shall also not prevent the Restricted
Persons from responding to or complying with a validly issued legal process;

(h)enter into any negotiations, agreements or understandings with any Third
Party, or otherwise encouraging or facilitating any Third Party, in each case to
take any action that the Investor is prohibited from taking pursuant to this
paragraph 6; or

(i)make any request or submit any proposal, directly or indirectly, to amend or
waive the terms of this Agreement, in each case which would reasonably be
expected to result in a public announcement of such request or proposal.

Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall prohibit or restrict the New Director from exercising his rights
and fiduciary duties as a director of the Company or restrict his discussions
solely among other members of the Board and/or management, advisors,
representatives or agents of the Company.

7. Private Communications. Notwithstanding anything to the contrary in this
Agreement, the Investors may communicate privately with the Company’s directors
and senior members of management (the “Contact Personnel”), but only so long as
such private communications would not reasonably be expected to require any
public disclosure thereof. Each of the Investors acknowledges and agrees that
the Contact Personnel may engage in discussions with any Investor subject to,
and in accordance with, the terms of their fiduciary duties to the Company and
the Company Policies.

8.Press Release; SEC Filings. Promptly following the execution and delivery of
this Agreement, the Company shall issue a press release in the form attached as
Exhibit A (the “Press Release”) and no party shall make any statement
inconsistent with the Press Release in connection with the announcement of this
Agreement. Additionally, promptly following the execution and delivery of this
Agreement (but in no case prior to the filing or other public release by the
Company of the Press Release), the Company will file a Current Report on Form
8-K, which will report the entry into this Agreement. The Investors shall
promptly, but in no case prior to the date of the filing or other public release
by the Company of the Press Release, prepare and file an amendment to the
Schedule 13D with respect to the Company originally filed by the Investors with
the SEC on April 4, 2018 (the “Schedule 13D”) reporting the entry into this
Agreement, the withdrawal of its notice of nomination and amending applicable
items to conform to its obligations hereunder. The amendment to the Schedule 13D
and the Form 8-K shall each be consistent with the Press Release and the terms
of this Agreement, and shall be in form and substance reasonably acceptable to
the Company and Mr. Cannell or Cannell Capital LLC.

9.Non-Disparagement. During the Restricted Period, the Company and the Investors
shall each refrain from making, and shall cause their respective Affiliates and
their respective principals, directors, members, general partners, officers and
employees not to make or cause to be made any statement or announcement
including in any document or report filed

4

--------------------------------------------------------------------------------

 

with or furnished to the SEC or through the press, media, analysts or other
persons, that both relates to and constitutes an ad hominem attack on, or that
both relates to and otherwise disparages, defames, slanders, impugns or is
reasonably likely to damage the reputation of, (a) in the case of statements or
announcements by any Investor: the Company or any of its Affiliates,
subsidiaries or advisors, or any of its or their respective current or former
officers, directors or employees (including, without limitation, any statements
or announcements regarding the Company’s strategy, operations, performance,
products or services), and (b) in the case of statements or announcements by the
Company: the Investors and the Investor’ advisors, their respective employees or
any person who has served as an employee of the Investor and the Investor’
advisors. The foregoing shall not restrict the ability of any person to comply
with any subpoena or other legal process or respond to a request for information
from any governmental authority with jurisdiction over the party from whom
information is sought or to enforce such person’s rights hereunder.

10.Defined Terms. As used in this Agreement, the term (a) “Affiliate” shall have
the meaning set forth in Rule 12b-2 promulgated under the Exchange Act and shall
include Persons who become Affiliates of any Person subsequent to the date of
this Agreement; (b) “beneficially own”, “beneficially owned” and “beneficial
ownership” shall have the meaning set forth in Rules 13d-3 and 13d-5(b)(l)
promulgated under the Exchange Act; (c) “business day” shall mean any day other
than a Saturday, Sunday or a day on which the Federal Reserve Bank of New York
is closed; (d) “Company Policies” shall mean the confidentiality, conflicts of
interest, related party transactions, codes of conduct, trading and disclosure,
director resignation and other guidelines and policies of the Company, (e)
“Expiration Date” means January 29, 2019; (f) “Independent” means that a Person
(x) (i) shall not be an employee, director, general partner, manager or other
agent of an Investor, (ii) shall not be a limited partner, member or other
investor in the Investor and (iii) shall not have, and shall not have had, any
agreement, arrangement or understanding, written or oral, with any Investor
regarding such Person’s service on the Board, and (y) shall be an independent
director of the Company under the Company’s independence guidelines, applicable
law and the rules and regulations of the SEC and the Nasdaq Stock Market; (g)
“Person” shall be interpreted broadly to include, among others, any individual,
general or limited partnership, corporation, limited liability or unlimited
liability company, joint venture, estate, trust, group, association or other
entity of any kind or structure; (h) “Third Party” means any Person that is not
a party to this Agreement or an Affiliate thereof, a member of the Board, a
director or officer of the Company, or legal counsel to any party to this
Agreement; and (i) “Voting Securities” shall mean the shares of common stock of
the Company and any other securities of the Company entitled to vote in the
election of directors, or securities convertible into, or exercisable or
exchangeable for, such shares or other securities, whether or not subject to the
passage of time or other contingencies.

11.Investor’s Representations and Warranties. Each Investor hereby represents
and warrants that (a) this Agreement has been duly authorized, executed and
delivered by it and is a valid and binding obligation of the Investor,
enforceable against it in accordance with its terms; (b) it has not and will not
during the Restricted Period have, any agreement, arrangement or understanding,
written or oral, with the New Director or other member of the Board pursuant to
which such individual has been or will be compensated for his service on the
Board; (c) Mr. Cannell and Cannell Capital LLC have the right and power to
control and cause their Affiliates to abide by their respective obligations
under this Agreement; and (d) as of the date of this

5

--------------------------------------------------------------------------------

 

Agreement, (i) the Investors, collectively beneficially own 9.47% of the
Company’s outstanding common stock and have economic exposure to approximately
9.47% of the Company’s outstanding common stock and (ii) except as previously
disclosed in writing to the Company prior to the execution of this Agreement, no
Investor is a party to any swap or hedging transactions or other derivative
agreements of any nature with respect to the Voting Securities.  Each Investor
further represents and warrants that it is aware of the restrictions imposed by
the U.S. securities laws on the purchase or sale of securities by any person who
has received material, non-public information from the issuer of such securities
and on the communication of such information to any other person when it is
reasonably foreseeable that such other person is likely to purchase or sell such
securities in reliance upon such information.

12.Company Representations and Warranties. The Company represents and warrants
that (a) this Agreement has been duly authorized, executed and delivered by it
and is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms; (b) does not require the approval of the
stockholders of the Company; and (c) does not and will not violate any law, any
order of any court or other agency of government, the Company’s Certificate of
Incorporation or Bylaws, each as may be amended from time to time, or any
provision of any agreement or other instrument to which the Company or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
agreement or other instrument, or result in the creation or imposition of, or
give rise to, any material lien, charge, restriction, claim, encumbrance or
adverse penalty of any nature whatsoever pursuant to any such indenture,
agreement or other instrument.

13.Specific Performance. The Company and each of the Investors acknowledge and
agree that money damages would not be a sufficient remedy for any breach (or
threatened breach) of this Agreement by it and that, in the event of any breach
or threatened breach hereof, (a) the non-breaching party will be entitled to
injunctive and other equitable relief, without proof of actual damages; (b) the
breaching party will not plead in defense thereto that there would be an
adequate remedy at law; and (c) the breaching party agrees to waive any
applicable right or requirement that a bond be posted by the non-breaching
party. Such remedies will not be the exclusive remedies for a breach of this
Agreement, but will be in addition to all other remedies available at law or in
equity.

14.Entire Agreement; Successors and Assigns; Amendment and Waiver. This
Agreement (including its exhibits) constitutes the only agreement between the
Investors and the Company with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns. No
party may assign or otherwise transfer either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other party. Any purported transfer requiring consent without such
consent shall be void. No amendment, modification, supplement or waiver of any
provision of this Agreement shall be effective unless it is in writing and
signed by the party affected thereby, and then only in the specific instance and
for the specific purpose stated therein. Any waiver by any party of a breach of
any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a party to

6

--------------------------------------------------------------------------------

 

insist upon strict adherence to any term of this Agreement on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.

15.Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

16.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. Each of the Investors and the
Company (a) irrevocably and unconditionally consents to the personal
jurisdiction and venue of the federal or state courts located in Wilmington,
Delaware; (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court; (c)
agrees that it shall not bring any action relating to this Agreement or
otherwise in any court other than such courts; and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum. The
parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in paragraph 18 or in such
other manner as may be permitted by applicable law, shall be valid and
sufficient service thereof. Each of the parties, after consulting or having had
the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waives any right that such party may have to a trial by jury in
any litigation based upon or arising out of this Agreement or any related
instrument or agreement, or any of the transactions contemplated thereby, or any
course of conduct, dealing, statements (whether oral or written), or actions of
any of them. No party shall seek to consolidate, by counterclaim or otherwise,
any action in which a jury trial has been waived with any other action in which
a jury trial cannot be or has not been waived.

17.Parties in Interest. This Agreement is solely for the benefit of the parties
and is not enforceable by any other Person.

18.Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served when delivered in
person, by electronic mail, by overnight courier or two business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) as follows:

If to the Company to:

Destination XL Group, Inc.
555 Turnpike Street
Canton, MA 02021
Attn:Robert S. Molloy
Email: rmolloy@dxlg.com

7

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attn:Robert B. Schumer

Ross A. Fieldston
Email: rschumer@paulweiss.com

rfieldston@paulweiss.com

 

If to the Investors:

Cannell Capital LLC
245 Meriwether Circle
Alta, WY 83414
Attn:J. Carlo Cannell

Stephen C. Wagstaff

Email:jcc@cannellcap.com

scw@canellcap.com

 

At any time, any party may, by notice given in accordance with this paragraph to
the other party, provide updated information for notices hereunder.

19.Legal Fees. All attorneys’ fees, costs and expenses incurred in connection
with this Agreement and all matters related hereto will be paid by the party
incurring such fees, costs or expenses.

20.Interpretation. Each of the parties acknowledges that it has been represented
by counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party and its counsel cooperated and participated
in the drafting and preparation of this Agreement, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the parties and may not be construed against any party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against any
party that drafted or prepared it is of no application and is hereby expressly
waived by each of the parties, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.

21.Counterparts. This Agreement may be executed by the parties in separate
counterparts (including by fax, jpeg, .gif, .bmp and .pdf), each of which when
so executed shall be an original, but all such counterparts shall together
constitute one and the same instrument.

 

[Signature page follows]

8

--------------------------------------------------------------------------------

 

 

If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.

 

 

 

Very truly yours,

 

Destination XL Group, Inc.

 

By:/s/ David A. Levin

 

Name: David A. Levin

 

Title: President and Chief Executive Officer

 

 

 

Accepted and agreed to (including on behalf of the Affiliates of the below) as
of the date first written above:

Cannell Capital LLC

 

By:/s/ J. Carlo Cannell      
     Name:  J. Carlo Cannell
     Title:  Managing Member

 

 

By:  /s/ J. Carlo Cannell
       J. Carlo Cannell

 

 

--------------------------------------------------------------------------------

 

 

 

 

 